IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


IN RE: HILDA KILIJIAN IRREVOCABLE      : No. 65 MAL 2015
TRUST                                  :
                                       :
                                       : Petition for Allowance of Appeal from the
PETITION OF: LYNNE BOGHOSSIAN          : Order of the Superior Court


                                    ORDER


PER CURIAM

     AND NOW, this 20th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.